                   Case 18-11145-LSS    Doc 580-3   Filed 10/29/18   Page 1 of 4



                                            Exhibit B

                                       Kosturos Declaration




RLF1 20174703v.1
                   Case 18-11145-LSS          Doc 580-3        Filed 10/29/18        Page 2 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et           )                            Case No. 18-11145 (LSS)
al.,                                      )
                                          )                            (Jointly Administered)
                    1
            Debtors.                      )
                                          )
_________________________________________ )

     DECLARATION OF PAUL KOSTUROS IN SUPPORT OF DEBTORS’ SECOND
          OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO CERTAIN
                  AMENDED AND DUPLICATE CLAIMS

         I, Paul Kosturos, declare that the following is true to the best of my knowledge,

information and belief:

         1.         I am a Senior Director of Alvarez & Marsal Private Equity Services Operations

Group, LLC and the Restructuring Officer of The Relay Shoe Company, LLC (f/k/a The

Rockport Company, LLC) (“Rockport”) and certain of its affiliates that are debtors and debtors

in possession (collectively, the “Debtors”) in the above-captioned Chapter 11 cases (the

“Chapter 11 Cases”).             I am generally familiar with the Debtors’ business, day-to-day

operations, financial matters, results of operations, cash flows, and underlying books and

records.      I submit this declaration (the “Declaration”) in support of the Debtors’ Second




         1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.



RLF1 20174703v.1
                   Case 18-11145-LSS         Doc 580-3        Filed 10/29/18        Page 3 of 4



Omnibus (Non-Substantive) Objection to Certain Amended and Duplicate Claims (the

“Objection”) filed contemporaneously herewith.2

         2.         Except as otherwise indicated, all statements in this Declaration are based upon (i)

my personal knowledge, (ii) my review (or the review of persons under my supervision) of the

Books and Records provided to me by the Debtors’ present and former employees, the Schedules

filed in the Chapter 11 Cases, the relevant Proofs of Claim, and the Claims Register, as well as

relevant documents and other information prepared or collected by the Debtors’ present and

former employees or professionals, and/or (iii) my opinion based on my experience with the

Debtors’ operations and financial condition. In making my statements based on my review of

the Book and Records, relevant documents, and other information prepared or collected by the

Debtors’ employees, I have relied upon these employees accurately recording, preparing, or

collecting such documentation and other information.

         3.         If I were called to testify as a witness in this matter, I could and would

competently testify to each of the facts set forth herein based upon my personal knowledge,

review of documents, or opinion. I am authorized to submit this Declaration on behalf of the

Debtors.

         4.         The Debtors object to the Amended Claims and Duplicate Claims listed,

respectively, on Exhibit 1 and Exhibit 2 to the Proposed Order because (i) each Amended Claim

was amended and superseded by the corresponding Remaining Claim filed against the same

Debtor by or on behalf of the same claimant(s), and (ii) each Duplicate Claim is a duplicate of a

corresponding Remaining Claim filed against the same Debtor by or on behalf of the same

claimant(s) asserting the same claim(s). If a claimant is allowed to maintain an Amended Claim


         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Objection.

                                                        2
RLF1 20174703v.1
                   Case 18-11145-LSS      Doc 580-3    Filed 10/29/18    Page 4 of 4



or a Duplicate Claim, the Debtors’ estates would be subject to multiple recoveries by that

claimant for a single claim or liability, which is impermissible.

         5.         For the reasons set forth above, I respectfully submit that the Amended Claims

and the Duplicate Claims listed on Exhibit 1 and Exhibit 2 to the Proposed Order, respectively,

should be disallowed and expunged.

         Pursuant to 28 U.S.C. §1746, I, the undersigned, declare under penalty of perjury that the

foregoing is true and correct.

Executed this 29th day of October, 2018.

                                                       /s/ Paul Kosturos
                                                       Paul Kosturos
                                                       Restructuring Officer




                                                   3
RLF1 20174703v.1
